NO. 12-14-00196-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

NAKESHIA MORTON,                                §      APPEAL FROM THE 115TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      UPSHUR COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Nakeshia Morton appeals her conviction for securing execution of a document by
deception. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with securing execution of a document by
deception.   She pleaded “guilty” and was placed on four years of deferred adjudication
community supervision. Later, the State filed a motion to proceed with adjudication, alleging that
Appellant had violated the terms of her community supervision. Appellant pleaded true to nine
of the allegations. The trial court found these allegations to be true, adjudicated Appellant’s
guilt, and assessed her punishment at imprisonment for two years. This appeal followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he has diligently and thoroughly searched and reviewed
the record in this case. Counsel further relates that he has researched the applicable law and
painstakingly searched for any arguable issue. In compliance with High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case, and contains a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.1 We have considered counsel’s brief and
conducted our own independent review of the record. Id. at 811. We have found no reversible
error.
Conclusion
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding).                          We carried the motion for
consideration with the merits. Having done so, we agree with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, we grant counsel’s motion for leave to withdraw and affirm
the judgment of the trial court.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise her of her right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of this case by the Texas Court of Criminal Appeals, she
must either retain an attorney to file a petition for discretionary review on her behalf or she must
file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this court’s judgment or the date the last timely motion for
rehearing was overruled by this court.                 See TEX. R. APP. P. 68.2(a).               Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP.
P. 68.3(a). Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered July 8, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.



                                              (DO NOT PUBLISH)



         1
           Counsel for Appellant has certified that he provided Appellant with a copy of this brief. Appellant was
given time to file her own brief in this cause. The time for filing such a brief has expired, and we have not received a
pro se brief.


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JULY 8, 2015


                                         NO. 12-14-00196-CR


                                      NAKESHIA MORTON,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 115th District Court
                            of Upshur County, Texas (Tr.Ct.No. 15,473)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.